Citation Nr: 0406272	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an HIV-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

After a review of the claims file, the Board finds that 
further medical development is in order.  Specifically, a 
medical opinion is needed to determine whether the veteran's 
unprotected sexual encounters during military service are 
related to his current HIV-related illness.  Further, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The veteran is advised that 
while the case is in remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request the veteran to 
identify all medical care professionals 
from whom he has received treatment 
related to the claim on appeal.  Records 
should be obtained from any sources of 
medical evidence that he identifies.  
Additionally, whether or not the veteran 
responds, the RO should obtain outpatient 
treatment records for HIV-related illness 
from the VA Medical Center (VAMC) in 
Miami, Florida, for the period since July 
2003.

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for an 
examination by an appropriate specialist 
to obtain an opinion as to the etiology 
and date of onset of the veteran's HIV-
related illness.  The claims file, to 
include records obtained pursuant to the 
above, should be made available to the 
examiner.  The examiner should elicit a 
history from the veteran regarding his 
possible exposure to this illness.  The 
examiner should offer a medical opinion 
regarding the relationship between the 
veteran's HIV and any incident of his 
active military service.  Specifically, 
the examiner is requested to express an 
opinion as to the following:

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently-diagnosed HIV had 
its onset during service or is due to 
unprotected sexual encounters during 
military service?

?	In responding to this question, the 
examiner should comment on the fact 
that the veteran was released from 
service in 1984 but not diagnosed with 
HIV until 1997, and the statement of 
Dr. Lutwick of February 2000 that it 
is certainly possible that the 
veteran's allegations regarding when 
he became HIV infected is true.
	
4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

